               IN THE UNITED STATES DISTRICT COURT FOR THE
                          SOUTHERN DISTRICT OF GEORGIA
                                   AUGUSTA DIVISION


BRO T. HESED-EL,                               *
                                               ★


          Plaintiff,                           *
                                               ■k


               V.                              *              CV     117-146
                                               *


COURTNEY MCCORD,          in Her               *
Individual      and Official                   *
Capacities; VERA L. BUTLER, in                 *
Her     Individual     and Official            *
Capacities; and City of                        *
Augusta-Richmond County,                       *
                                               *


          Defendants.                          *




                                           ORDER




        This matter is before the Court on several motions.                         The Court

addresses each pending motion herein.



                                      I.    BACKGROUND


        Plaintiff    is   a   serial       filer in this Court.        See Georgia v.

Hesed-El,     CV 118-037,       2018 WL 1404893,         at *2     {S.D.      Ga.    Mar.   8,

2018) .     After filing an initial complaint seemingly relating to a

property dispute          (Compl.,     Doc.   1) ,   Plaintiff, proceeding pro se,

amended his complaint.               (First Am. Compl.,       Doc.    12. )     The first

amended complaint serves as the foundation for the present action.^

(Id.)       On June 26,       2018,     Plaintiff filed a motion for partial


1 The Court set forth the initial history of this case in its Order dated August
20, 2018 ("August 20, 2018 Order") .          (August 20, 2018 Order, Doc. 81.)
summary judgment.        (Doc. 55.)     Plaintiff later sought to withdraw

that motion (Doc. 60) and requested leave to file a second amended

complaint.      (Doc. 61.)        With the Court's permission (August 20,

2018 Order, at 5-6), Plaintiff filed his second amended complaint,

the current operative pleading.            (Docs. 84, 84-1.)     As the Court

reads it. Plaintiff's second amended complaint asserts four claims

against    Defendants:      (1)    a   claim   under   42   U.S.C. § 1983 for

violation of due process rights; (2) false arrest or malicious

prosecution; (3) negligent supervision or retention; and (4) a

claim involving Defendants' failure to serve Plaintiff notice.

(Second Am. Compl. Attach., Doc. 84-1, 1% 37-61.)

     The root of Plaintiff's claims is his alleged unlawful arrest.

(Id. SI 25.)      Plaintiff asserts that his arrest occurred without

probable cause (id. SISI 23, 39, 49) and attributes the unlawful

arrest to Defendant McCord, deputy clerk with the Civil Court of

Richmond County (Arrest Warrant, Doc. 33-5),^ making the probable

cause determination and issuing the warrant.                (Second Am. Compl.

Attach.,      SISI 22,   49.)      Plaintiff    additionally    contends   that

Defendant Butler, also an employee of Augusta-Richmond County (Id.

SI 4), forged the acting judge's order finding probable cause to

issue the arrest warrant.           (Id. SI 24.)




2 A district court is permitted to take judicial notice of arrest warrant in
underlying criminal case. McDowell Bey v. Vega, 588 F. App'x 923, 927 (11th
Cir. 2014).
       Defendants   moved    to   dismiss    Plaintiff's     second    amended

complaint.    (Defs.' Mot. to Dismiss, Doc. 88.)           While Defendants'

motion to dismiss was pending. Plaintiff filed a motion for leave

to file his third amended complaint.         (Mot. for Leave to File Third

Am. Compl., Doc. 91.)       The third amended complaint seeks to add a

host of new defendants and claims.            (Proposed Third Am. Compl.,

Doc. 91-1.)    Plaintiff also moved for leave to file a supplemental

pleading claiming bad faith refusal to settle.^ (Doc. 100.) Before

addressing Defendants' motion to dismiss and Plaintiff's motion

for leave to file his third amended complaint, the Court resolves

several of Plaintiff's motions.




         II. PLAINTIFF'S MOTION FOR PARTIAL SUMMARY JUDGMENT

       Plaintiff requests to withdraw his motion for partial summary

judgment.     (Doc. 60.)    No party has opposed Plaintiff's motion to

withdraw.    (See Resp. to Mot. to Withdraw, Doc. 62.)           Accordingly,

the Court permits Plaintiff to withdraw his motion for partial

summary judgment.       The withdrawal moots any motions related to

Plaintiff's motion for partial summary judgment.              (Docs. 54, 58.)




3 Plaintiff also filed the following pending motions: two motions for a temporary
restraining order (Docs. 67, 103) and a motion to lift the discovery stay (Doc.
71).
                      III. PLAINTIFF'S MOTION TO STRIKE


       Plaintiff      filed    a   motion   to     strike   Defendant   McCord's

opposition to Plaintiff's motion for partial summary judgment,

Defendant McCord's opposition to Plaintiff's motion for leave to

file his second amended complaint and supporting affidavit, and

Defendant McCord's reply in support of her motion to set aside the

entry of default and to dismiss.                 (Doc. 73.)    As set forth in

section II, supra, Plaintiff's motion for partial summary judgment

is withdrawn.         The remaining filings that Plaintiff requests the

Court        strike   also    relate   to    motions    previously      resolved.

Therefore, Plaintiff's motion to strike is moot.




                      IV. PLAINTIFF'S MOTION TO LIFT STAY


        By    Order   dated   March    6,   2018   (Doc.    38),   United   States

Magistrate Judge Brian K. Epps stayed discovery pending resolution

of Defendant McCord's motion to dismiss (Doc. 32).                 Plaintiff asks

the Court to lift the discovery stay.                (Mot. to Lift Stay, Doc.

71.)     Pursuant to the Court's August 20, 2018 Order, Plaintiff's

motion for leave to amend complaint was granted, and Defendant

McCord's motion to dismiss was denied as moot.                 (August 20, 2018

Order, at 6.)          Because the original motion to stay remained in

force until the Court resolved Defendant McCord's original motion

to dismiss, the denial of Defendant McCord's motion to dismiss
lifted the initial stay.        As such, Plaintiff's motion to lift the

stay is moot.''



                    V. DEFENDANTS' MOTION TO DISMISS


A. Standard


     In considering a motion to dismiss under Rule 12(b)(6), the

Court tests the legal sufficiency of the complaint.                Scheuer v.

Rhodes, 416 U.S. 232, 236 (1974), overruled on other grounds by

Davis V. Scherer, 468 U.S. 183 (1984). Under Federal Rule of Civil

Procedure 8(a)(2), a complaint must contain a "short and plain

statement of the claim showing that the pleader is entitled to

relief" to give the defendant fair notice of both the claim and

the supporting grounds.       Bell Atl. Corp. v. Twombly, 550 U.S. 554,

555 (2007).       Although "detailed       factual allegations" are         not

required. Rule 8 "demands more than an unadorned, the-defendant-

unlawfully-harmed-me accusation."            Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (quoting Twombly, 550 U.S. at 555).

     "To survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true,^ to ^state a claim to

relief that is plausible on its face.'" Id. (quoting Twombly, 550


 The Court notes that following filing of Plaintiff's second amended complaint
and Defendants' motion to dismiss Plaintiff's second amended complaint, Judge
Epps entered an order staying discovery pending resolution of Defendants' motion
to dismiss Plaintiff's second amended complaint.     (Order, Doc. 92, at 1-2.)
Consequently, discovery is presently stayed.
5 The Court must accept all well-pleaded facts in the complaint as true and
construe all reasonable inferences therefrom in the light most favorable to the
plaintiff.   Garfield v. NDC Health Corp., 466 F.3d 1255, 1261 (11th Cir. 2006).
U.S. at 570).      The plaintiff must plead ''factual content that

allows    the   court   to   draw   the   reasonable   inference    that   the

defendant is liable for the misconduct."           Id.   "The plausibility

standard is not akin to a ^probability requirement,' but it asks

for more than a sheer possibility that a defendant has acted

unlawfully."      Id.    A plaintiff's pleading obligation "requires

more than labels and conclusions, and a formulaic recitation of

the elements of a cause of action will not do."          Twombly, 550 U.S.

at 555.     "Nor does a complaint suffice if it tenders 'naked

assertions' devoid of 'further factual enhancement.'"              Iqbal, 556

U.S. at 678 (quoting Twombly, 550 U.S. at 557).          Furthermore, "the

court may dismiss a complaint pursuant to Rule 12(b)(6) when, on

the basis of a dispositive issue of law, no construction of the

factual allegations will support the cause of action."               Marshall

Cty. Bd. of Educ. v. Marshall Cty. Gas Dist., 992 F.2d 1171, 1174

(11th Cir. 1993).

     As for pro se plaintiffs, "a pro se complaint,                   however

inartfully pleaded, must be held to less stringent standards than

formal pleadings drafted by lawyers."            Erickson v. Pardus, 551

U.S. 89, 94 (2007).          "Even though a pro se complaint should be

construed liberally, [it] still must state a claim upon which the

Court can grant relief."         Wilson v. Vanalstine, No. l:17-cv-615-

WSD, 2017 WL 4349558, at *2 (N.D. Ga. Oct. 2, 2017) (quoting

Grigsby v. Thomas, 506 F. Supp. 2d 26, 28 (D.D.C. 2007)).              Pro se
litigants are required to comply with procedural rules, and ^^the

court is not required to rewrite deficient pleadings."                           Jacox v.

Pep"t of Def., 291 F. App'x 318, 318 {11th Cir. 2008) (citing GJR

Invs., Inc. V. Cty. of Escambia, 132 F.3d 1359, 1369 (11th Cir.

1998) (overruled on other grounds)).

B. Discussion


       1.   Count   I    -   Section      1983    &   Count   II   -   False    Arrest   or
            Malicious Prosecution


       Although branded as a cause of action for violation of due

process, for the reasons below, the Court interprets Plaintiff's

first claim as a section 1983 claim for malicious prosecution or

false arrest.       The Court treats Plaintiff's second claim as a state

law cause of action for malicious prosecution or false arrest.®

To prove a federal and Georgia claim for malicious prosecution.

Plaintiff must show: ''(1) a criminal prosecution instituted or

continued by the present defendant; (2) with malice and without

probable cause; (3) that terminated in the plaintiff accused's

favor; and (4) caused damage to the plaintiff accused."                          Kjellsen


®   Defendants   cite   affidavits   in   the    record   to establish   that   Plaintiff's
allegations concerning the probable cause hearing and issuance of the arrest
warrant are false.       The Federal Rules of Civil Procedure instruct that, upon
considering a motion to dismiss for failure to state a claim, when "matters
outside the pleadings are presented to and not excluded by the court, the motion
must be treated as one for summary judgment under Rule 56."                Fed. R. Civ. P.
12(d); see also Garfield, 4 66 F.3d at 1260 n.2. However, a court is not required
to consider matters outside the pleadings; rather, whether to consider such
matters is within the court's discretion.             See Harper v. Lawrence Cty., 592
F.Sd 1227, 1232 (11th Cir. 2010) ("A judge need not convert a motion to dismiss
into a motion for summary judgment as long as he or she does not consider
matters outside the pleadings."). Here, the Court refrains from considering
matters outside the pleadings, and therefore, need not convert Defendants'
motion to dismiss into a motion for summary judgment.
. Mills, 517 F.3d 1232, 1237 (11th Cir. 2008).
V                                                                 ''A warrantless

arrest    without   probable     cause       violates     the   Constitution      and

provides a basis for a section 1983 claim" for false arrest.

Kinqsland v. City of Miami, 382 F.3d 1220, 1226 (11th Cir. 2004).

Under Georgia law, 'Ma]n aggrieved plaintiff must prove three

elements in a false arrest claim: an arrest under the process of

law, without probable cause[,] and made maliciously."                    Simmons v.

Mableton Fin. Co., 562 S.E.2d 794, 797 (Ga. Ct. App. 2002).

     As    stated   under     federal    and    Georgia    law,   both    malicious

prosecution and false arrest include probable cause as a material

element.     Although     a   plaintiff is not required to ''allege a

specific fact to cover every element or allege with precision each

element of a claim, it is still necessary that a complaint contain

either    direct    or   inferential     allegations        respecting     all    the

material elements necessary to sustain a recovery under some viable

legal theory." Frazile v. EMC Mortg. Corp., 382 F. App'x 833, 836

(11th Cir. 2010) (quoting Roe v. Aware Woman Ctr. for Choice, Inc.,

253 F.3d 678, 683 (11th Cir. 2001)).               Plaintiff has not alleged

facts to sustain a recovery under another legal theory. Therefore,

as a material element of malicious prosecution and false arrest.

Plaintiff must allege, at a minimum, non-conclusory allegations

allowing the Court to infer the absence of probable cause.                        See

Martin v. Wood, 648 F. App'x 911, 916 (11th Cir. 2016) (affirming

dismissal    for    failure    to   state      claims   for     false    arrest   and

                                         8
malicious    prosecution         when    plaintiff      ^^failed   to   allege   facts

demonstrating       that    any     officer . . . acted            without    probable

cause''); Walker v. Dean, No. 1:15-CV-3602-WSD, 2016 WL 3227501, at

*4 (N.D. Ga. June 13, 2016) (dismissing false arrest claim, in

part, because       [p]laintiff's [cjomplaint contain[ed] only the bare

assertion    that    the   warrant for         his   arrest     ^was issued    without

probable cause'"); Taylor v. United States, No. CV 314-006, 2014

WL 11468757, at *4 (S.D. Ga. June 18, 2014) (dismissing state law

malicious prosecution claim upon plaintiff s failure to allege

facts sufficient to show lack of probable cause).                    Without factual

allegations       demonstrating         the   absence    of     probable     cause   for

Plaintiffs arrest. Plaintiff fails to state a plausible claim for

malicious prosecution or false arrest.                  Iqbal, 556 U.S. at 678.

     Here, Plaintiff fails to offer more than the legal conclusion

that his arrest occurred without probable cause.                     (See Second Am.

Compl. Attach.,        SISI 39     fDefendants deprived Plaintiff of his

liberty without due process of law by unlawfully seizing his body

and arresting his person without any probable cause or legal

authorization."), 49 (''Because Plaintiff was maliciously arrested

without     probable       cause    and       without    the    prerequisite     legal

procedure. Defendant McCord is liable for signing the warrant for

his arrest.").)        Threadbare conclusions, such as those Plaintiff

offers,     are     insufficient        to     establish       Plaintiff's     pleading

requirement under Federal Rule of Civil Procedure 8.                         See Davila
V. Delta Air Lines^ Inc., 326 F.Sd 1183, 1185 {11th Cir. 2003)

(^MC]onclusory       allegations,     unwarranted     factual       deductions    or

legal     conclusions      masquerading      as    facts     will    not     prevent

dismissal.").        As pleaded. Plaintiff's malicious prosecution and

false arrest counts fail to state a claim upon which relief may be

granted against all Defendants.

        Despite   not    satisfying    his    obligation      to    allege     facts

sufficient to show the absence of probable cause. Plaintiff further

asserts that Defendant McCord's lack of authority to conduct and

issue     warrants      violated   Plaintiff's      rights    pursuant       to   the

Constitution's Fourth, Fifth, and Fourteenth Amendments.                    Pursuant

to   42   U.S.C. § 1983, "Every         person     who,    under    color    of any

statute . . . subjects, or causes to be subjected, any citizen of

the United States or other person within the jurisdiction thereof

to the deprivation of any rights . . . secured by the Constitution

and laws, shall be liable to the party injured . . . ."                           The

statute confers no substantive rights on its own.                     Instead, it

permits     "a    method    for    vindicating     federal    rights       elsewhere

conferred."        Graham    v.    Connor,   490   U.S.    386,     393-94    (1989)

(citation omitted).         In a section 1983 suit, a court must:

        "[I]solate the precise constitutional violation                    with
        which [the] defendant is charged." Baker v. McCollan,
        443 U.S. 137[, 140] . . . (1979).    If an Amendment
        provides an explicit textual source of constitutional
        protection against the sort of conduct complained of,
        that Amendment — not the more generalized notion of
        substantive due process under the Fourteenth Amendment

                                        10
        — is the guide for analyzing the claim.                          See Graham v.
        Connor, 490 U.S. 386[, 393-94] . . . (1989) . . . .                                    For
        example,   in    Albright    v.   Oliver,    510    U.S.
        266 . . . (1994), the Supreme Court refused to recognize
        a substantive due process right under the Fourteenth
        Amendment to be free from criminal prosecution except
        upon probable cause; the Court determined that such a
        claim must be analyzed under the Fourth Amendment.                                     Id.
        at [273].

Jordan v. Mosley, 298 F. App'x 803, 805 (11th Cir. 2008).                                              The

text of the Fourth Amendment explicitly confers the right to be

free from seizure without due process of law.                                 Accordingly, the

generalized guarantees of substantive due process contained in the

Fifth"' and Fourteenth Amendments are inapplicable.®

        Analyzing Plaintiff's section 1983 claim under the Fourth

Amendment, Plaintiff alleges that Defendant McCord lacked the

authority to make a probable cause determination and issue an

arrest warrant.           Plaintiff fails to establish facts sufficient to




■'   Plaintiff   also   cannot      state   a   section    1983   claim pursuant         to    the    Fifth
Amendment because the Fifth Amendment applies to persons acting under color of
federal law.      Schweiker v. Wilson,          450 U.S. 221,     226 n.6     (1981) .        None of the
Defendants named were acting under color of federal law.                        (Second Am. Compl.
Attach.,   If 2-4. )
® The case presents a question as to whether Defendants McCord and Butler can
be liable for a section 1983 claim for false arrest as a matter of law.                              As the
Eleventh Circuit        has   set    forth,     ''To establish    [section]     1983     liability,       a
plaintiff must show           'proof of an affirmative causal connection'                      between a
government actor's acts or omissions and the alleged constitutional violation,
which 'may be established by proving that the official was personally involved
in the acts that resulted in the constitutional deprivation.'" Brown v. City
of Huntsville, 608 F.3d 724, 737 (11th Cir. 2010) (finding mere presence of law
enforcement officers at          scene of arrest          insufficient   to meet requirement of
causal connection) (quoting Zatler v. Wainwriqht, 802 F.2d 397, 401 (11th Cir.
1986) ) . Plaintiff is required to show the "defendant officer was part of the
chain of command authorizing the arrest action." Id.    Because Plaintiff does
not contend that Defendants actually participated in his arrest, it is unclear
whether Defendants were personally involved in the alleged deprivation of
rights.      Nevertheless,       the    Court     refrains    from addressing        this       issue    as
Plaintiff fails to state a claim for other reasons.

                                                   11
show that, even accepting Plaintiff's allegation that Defendant

McCord made the probable cause determination. Defendant McCord

lacked the authority to do so.^           The United States Supreme Court

established a two-part test to determine whether the person issuing

the arrest warrant is qualified under the Fourth Amendment: (1)

^MS]he must be neutral and detached"; and (2) ^MS]he must be

capable of determining whether probable cause exists for the

requested arrest or search."       Shadwick v. City of Tampa, 407 U.S.

345,     350-51 (1972) (finding        municipal court clerks     possessed

constitutional authority to issue arrest warrants for violations

of municipal ordinances). Plaintiff alleges no facts setting forth

that Defendant McCord lacked independence from law enforcement or

was incapable of making a probable cause determination.

       Additionally, the persons in question are employed with the

Civil Court of Richmond County.           Upon establishing the magistrate

courts in Georgia, the Georgia Constitution expressly authorized

the continued existence of the Civil Court of Richmond County.            Ga.

Const.    art.   6,   § 10,     SI 1(5)     (^MT]he   Civil    Court[]     of

Richmond . . . [C]ount[y] . . . shall           continue   with   the    same

jurisdiction as such court[] . . . ha[s] on the effective date of



5 Defendant McCord is likely entitled to judicial immunity according to
Plaintiff's alleged facts.   As the Eleventh Circuit determined in Scott v.
Dixon, when a clerk performs a function normally reserved for a judge and is
not acting in "clear absence of all jurisdiction," she "falls within this
circuit's narrow extension of absolute judicial immunity to court clerks." 720
F.2d 1542, 1546-47 (11th Cir. 1983).

                                       12
this article unless otherwise provided by law,").                  The Georgia

Legislature's local legislation authorizes clerks of the Civil

Court of Richmond County to issue arrest warrants:

     The clerk and deputy clerks of said Civil Court shall
     have complete power and authority, co-existent and
     coordinate with the power of the judges of said court,
     under the provisions of this Act, to issue any and all
     warrants, civil and criminal, . . . which under the laws
     of this State are performable by a justice of the peace.

1974 Ga. Laws 2410, at 2417, § 12.          The Georgia Legislature later

amended the clerk's authority:

     The clerk and each deputy clerk of the Civil Court of
     Richmond County shall continue to exercise the power and
     authority, under the immediate supervision of the chief
     judge or the [presiding] judge of said court, to issue
      warrants for the arrest of persons charged               with the
     commission of crimes committed in Richmond County, to
     the same extent as those clerks and deputy clerks have
      heretofore been authorized to act.


1984 Ga. Laws 4467, at 4471, § 2(b).               Therefore, in light of

Shadwick and the Georgia General Assembly's local legislation

regarding clerks of the Richmond County Civil Court, the Court

concludes that      Plaintiff fails to state         a   section    1983 cladim

against Defendant McCord.^o




^0 As part of Plaintiff's claim that Defendant McCord lacked authority to issue
the arrest warrant, Plaintiff appears to allege that Defendant McCord did not
take the necessary oath of office. To the extent Plaintiff argues that Defendant
McCord acted contrary to Georgia law, in failing to take the necessary oaths,
the Court    need not address this issue   under Plaintiff's section 1983 and
intentional tort claims dismissed on other grounds. Irrespective of any dispute
regarding Defendant McCord's oaths of office, Shadwick establishes that —
constitutionally speaking — Defendant McCord was qualified under the Fourth
Amendment.


                                      13
      2. Count III - Negligent Supervision or Retention

      Plaintiff also asserts a claim for negligent supervision or

retention.       It    is    unclear     whether      the    claim   is   directed       at

Defendant     Butler    or    Defendant      City of Augusta-Richmond              County

(^'Defendant    Augusta").         Ultimately,        the     distinction    is of       no

consequence.      Under Georgia law, claims for negligent supervision

and   retention '"are        derivative      and    cannot     survive    without       the"

underlying substantive claim.                Anderson v. Dunbar Armored, Inc.,

678 F. Supp. 2d 1280, 1329 (N.D. Ga. 2009) (citing Metro. Atl.

Rapid Transit Auth. v. Mosley, 634 S.E.2d 466, 469 (Ga. Ct. App.

2006)); accord Keisha v. Dundon, 809 S.E.2d 835, 838 (Ga. Ct. App.

2018); Hosp. Auth. of Valdosta/Lowndes Cty. v. Fender, 802 S.E.2d

346, 355 (Ga. Ct. App. 2017) ("'Like claims based on respondeat

superior,      claims        against     a        defendant     employer         for     the

negligent . . . supervision[] and retention of an employee are

derivative of the underlying tortious conduct of the employee.").

Following the Court's conclusion regarding Plaintiff's Counts I




  If Plaintiff's negligent supervision or retention claim is a disguised claim
against Defendant Butler pursuant to theories of respondeat superior or
vicarious liability, the claim also necessarily fails. Hartley v. Parnell, 193
F.3d 1263, 1269 (11th Cir. 1999) ("It is well established in this circuit that
supervisory    officials     are   not   liable      under    [section]   1983    for    the
unconstitutional acts of their subordinates on the basis of respondeat superior
or vicarious liability.") (internal quotation marks and citation omitted).

                                             14
and   II,    Plaintiff's      negligent    supervision     or   retention   claim

necessarily fails for want of an underlying substantive claim.

      3.    Count    IV   -   Issuance    of   Judicial   Process    in   Want   of
            Jurisdiction


      Finally, Plaintiff asserts a claim against Defendant Augusta

for its alleged ^'deliberate[] and malicious[]" failure to serve

Plaintiff     with    notice.       Attempting     to     construe   Plaintiff's

complaint liberally, the Court stretches to interpret Plaintiff's

claim as one for deprivation of procedural due process rights under

the Fourteenth Amendment pursuant to section 1983.                   "Procedural

due process generally requires some type of notice and hearing

before the [s]tate deprives a person of liberty . . . ."                    Dennen

V. City of Norcross, No. 1:05-CV-2660-CC, 2006 WL 8432556, at *4

(N.D. Ga. Aug. 14, 2006) (citing Zinermon v. Burch, 494 U.S. 113,

127 (1990)). Even employing its imagination to find that Plaintiff

has alleged a recognizable theory of recovery, see Sanjuan v. Am.

Bd. or Psychiatry and Neurology, Inc., 40 F.3d 247, 251 (7th Cir.

1994) ("At this stage[,] the plaintiff receives the benefit of

imagination."), the Court finds Plaintiff fails to state a claim

for relief.


      Initially, the Court turns to Plaintiff's allegation that

"any related judicial orders issued by a city judge [were] done in

want of jurisdiction and authority."             (Second Am. Compl. Attach.,

^ 61.)      To this point in the litigation. Plaintiff has refrained


                                          15
from naming Judge Scott Allen as a defendant, and the issuing of

judicial orders to which Plaintiff alludes plainly falls under

judicial immunity protection.            Stump v. Sparkman, 435 U.S. 349,

359 (1978) C'A judge is absolutely immune from liability for his

judicial acts . . . .")             The Court, therefore, construes that

Plaintiff intends to impose this liability on Defendant Augusta

for the judge's alleged entry of orders without jurisdiction.

Nevertheless, it is well-established that ''a municipality cannot

be   held    liable   under   [section] 1983 on       a   respondeat superior

theory."     Monell v. Dep't of Soc. Servs. of N.Y.C., 436 U.S. 658,

691 (1978); s^ also Hartley, 193 F.3d at 1269.                 Thus, Plaintiff

fails to state a claim against Defendant Augusta in this manner.

      Second,    to    the    extent   Plaintiff     asserts   that   Defendant

Augusta directly infringed upon his procedural due process rights,

his claim only succeeds upon a showing that the alleged conduct —

here, deliberate and malicious failure to serve him with process

— was attributable to a policy or custom of Defendant Augusta.

Collins V. City of Marker Heights, 503 U.S. 115, 120-23 (1992).

Therefore,      Plaintiff      is    required   to    show:    ^Ml)   that   his

constitutional rights were violated; (2) that the municipality had

a custom or policy that constituted deliberate indifference to

that constitutional right; and (3) that the policy or custom caused



12 Judge Allen is named as a defendant in Plaintiff's proposed third amended
complaint.  (Proposed Third Am. Compl., 1 68.)

                                        16
the violation."     Martin, 648 F. App'x at 914 (citing McDowell v.

Brown, 392 F.3d 1283, 1289 (11th Cir. 2004)).              ''To demonstrate a

policy or custom, it is generally necessary to show a persistent

and wide-spread practice."         McDowell, 392 F.3d at 1290 (internal

quotation marks and citation omitted).

     In    the   present   case,    it    is   dubious   that   Plaintiff   can

establish    any of the three requirements for direct liability

against Defendant Augusta.         It is certain, however, that Plaintiff

cannot show that Defendant Augusta employed a policy or custom to

refuse serving persons facing a pre-warrant hearing under the

alleged facts.      Plaintiff only alleges that Defendant Augusta

targeted him.     (Second Am. Compl. Attach., SI 60.)           Under binding

precedent, that is insufficient to state a section 1983 claim

against the municipality.

     Because Plaintiff fails to allege facts allowing the court to

infer a viable legal theory, his complaint is dismissed in its

entirety pursuant to Federal Rule of Civil Procedure 12(b)(6) for

failure to state a claim upon which relief can be granted.



          VI. Plaintiff's Motion for Leave to Amend Complaint

     Plaintiff's proposed third amended complaint asserts a number

of new claims. Counts V-X, against a number of new defendants.

Yet, the proposed third amended complaint does nothing to cure the

existing deficiencies in the second amended complaint.

                                         17
A. Motion to Amend Standard


      Plaintiff may no longer amend his complaint as a matter of

course.      See Fed. R. Civ. P. 15(a)(1).     Therefore, Plaintiff ^'may

amend [his] pleading only with the opposing party's written consent

or the court's leave." Fed. R. Civ. P. 15(a)(2).           Defendants have

not provided written consent. (See Resp. in 0pp. to Mot. for Leave

to File Third Am. Compl., Doc. 93.)         Therefore, Plaintiff may only

amend with the Court's leave.


      District courts are given ''extensive discretion" to decide

whether to allow an amended complaint.         Campbell v. Emory Clinic,

166   F.3d    1157,   1162   (11th   Cir.   1999).    In   exercising   its

discretion, the Eleventh Circuit has set forth five factors for

the district court to consider: (1) "undue delay," (2) "bad faith

or dilatory motive on the part of the movant," (3) "repeated

failure to cure deficiencies by amendments previously allowed,"

(4) "undue prejudice to the opposing party by virtue of allowance

of the amendment," and (5) "futility of amendment."             Seiger ex

rel. Seiger v. Philipp, 735 F. App'x 635, 637 (11th Cir. 2018)

(quoting Equity Lifestyle Props., Inc. v. Fla. Mowing & Landscape

Serv., Inc., 556 F.3d 1232, 1241 (11th Cir. 2009)).

      Defendants primarily cite futility as the reason to deny

Plaintiff's motion for leave.        According to the Eleventh Circuit:

      "[Djenial of leave to amend is justified by futility
      when the complaint as amended is still subject to
      dismissal."     Hall v. United Ins. Co. of Am., 367 F. 3d

                                      18
    1255, 1263 (11th Cir. 2004) . . . . To determine if the
    proposed amendment is still subject to dismissal, a
    court accepts the facts pleaded in the proposed amended
    complaint as true and construes them in the light most
    favorable to the plaintiff. See Spanish Broad. Sys. of
    Fla., Inc. V. Clear Channel Commc[^n]s, Inc., 376 F.3d
     1065, 1077 (11th Cir. 2004).

Hall V. One Point         Fin. LLC, No. 1:09-CV-1458-WBH-AJB, 2009 WL

10669420,    at *2    (N.D.   Ga.   Nov.    24,   2009).     Although pro se

plaintiffs are generally given at least one opportunity to amend,

the court is not required to grant leave to amend if granting the

amendment would be futile.       Bank v. Pitt, 928 F.2d 1108, 1112 (11th

Cir. 1991), overruled on other grounds by Wagner v. Daewoo Heavy

Indus. Am. Corp., 314 F.3d 541 (11th Cir. 2002).

B. Discussion


     1.   Count   V   - 42    U.S.C. § 1983        Violations     of   Additional
          Defendants


     The heading of Count V of Plaintiff s proposed third amended

complaint indicates that the additional proposed defendants are

liable pursuant to section 1983.                  The allegations contained
thereunder    tell    a    different   story.        The    new   section    1983

allegations lack specific facts attributing constitutional tort

liability to the newly named defendants.                   The Court can only

presume that Plaintiff is seeking to attribute the same harm
asserted in Plaintiffs second amended complaint to newly proposed

defendants.     For the reasons set forth above, however. Plaintiff

failed to state a claim pursuant to section 1983 in the second


                                       19
amended complaint.     As the proposed third amended complaint fails

to state a claim pursuant to section 1983 on its own, and it

neglects curing deficiencies in the second amended complaint's

section 1983 allegations, permitting the amendment is futile.

     2. Counts VI, VII, VIII, IX, & X

     Plaintiff's remaining newly proposed claims are state law

claims. (Proposed Third Am. Compl.,            80-101.) With no surviving

federal claims, the current action's posture implicates 28 U.S.C.

§ 1367. ''The district courts may decline to exercise supplemental

jurisdiction    over   a   claim    under   subsection   (a) if . . . the

district court has dismissed all claims over which it has original

jurisdiction."    Id. § 1367(b)(3).         "[I]n the usual case in which

all federal-law claims are eliminated before trial, the balance of

factors to be considered under the [supplemental] jurisdiction

doctrine — judicial economy, convenience, fairness, and comity —

will point toward declining to exercise jurisdiction over the

remaining state-law claims." Carnegie-Mellon Univ. v. Cohill, 484

U.S. 343, 350 n.7 (1988).          For that reason, the Eleventh Circuit

"encourage[s] district courts to dismiss any remaining state

claims when, as here, the federal claims have been dismissed prior

to trial."     Raney v. Allstate Ins. Co., 370 F.3d 1086, 1089 (11th

Cir. 2004).

     In its discretion, the Court determines that in the absence

of federal claims, the proposed state law claims are better left

                                      20
to the state courts to resolve.          Because the additional state law

claims are still subject to dismissal absent a federal question,

the   court   declines   to    consider    those     claims.   Accordingly,

Plaintiff s motion for leave to file his third amended complaint

is denied for futility.




 VII. Plaintiff's Motion for Leave to File Supplemental Pleading

      Plaintiff seeks leave to include an additional party. Western

Surety Company (''Western"), and a claim for Western's alleged bad

faith refusal to settle.       (Mot. for Leave to File Suppl. Pleading,

Doc. 100; Proposed Suppl. Pleading,            Doc. 100-2.)       The Court

determines that,     considering    Plaintiff s action is         dismissed,

permitting Plaintiff leave to file the supplemental pleading is

futile.   See Smith v. Sec'y for Dep't of Corrs., 252 F. App'x 301,

303 (11th     Cir.   2007)    (finding    district    court did   not   abuse

discretion in refusing to consider supplemental pleadings "because

doing so would have been futile") (citing Hall v. United Ins. Co.

of Am., 367 F.3d 1255, 1262-63 (11th Cir. 2004)).



                              VIII. CONCLUSION


      Pursuant to the foregoing, IT IS HEREBY ORDERED:

      (1) Plaintiff's motion to withdraw his motion for partial

summary judgment (Doc. 60) is GRANTED.               Plaintiff's motion for



                                     21
partial summary judgment (Doc. 55) is WITHDRAWN, and the Clerk is

directed to TERMINATE this motion.


     (2) Plaintiff's motion for a hearing and for an extension of

time to file a brief related to his motion for partial summary

judgment (Doc. 54) is DENIED AS MOOT.

     (3) Defendant McCord's motion to stay, or in the alternative,

strike Plaintiff's motion for partial summary judgment (Doc. 58)

is DENIED AS MOOT.


     (4) Plaintiff's motion to strike (Doc. 73) is DENIED AS MOOT.

     (5) Plaintiff's motion to lift the discovery stay (Doc. 71)

is DENIED AS MOOT.


     (6) Plaintiff's motion for leave to file his third amended

complaint (Doc. 91) is DENIED.

     (7) Plaintiff's motion for leave to file a supplemental

pleading (Doc. 100) is DENIED.

     (8) Plaintiff's emergency motion for a temporary restraining

order (Doc. 67) is DENIED AS MOOT.

     (9) Plaintiff's motion for a temporary restraining order

(Doc. 103) is DENIED AS MOOT.

     (10) Defendants' motion to dismiss pursuant to Federal Rule

of Civil Procedure 12(b)(6) (Doc. 88) is GRANTED, and Plaintiff's

case is DISMISSED.   The Clerk is directed to TERMINATE all other

pending motions, if any, and CLOSE this case.




                                 22
    ORDER ENTERED at Augusta, Georgi^,—±his        / day of March,
2019.



                            J.                /chief JUt)GE
                            unitedTstates district court
                            SOUTHERN DISTRICT OF GEORGIA




                              23
